Citation Nr: 1209945	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-40 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved pension benefits in the original amount of $16,052, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises that denied the Veteran's claim for waiver of recovery of an overpayment of improved pension benefits in the amount of $16,052.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for VA compensation and/or pension benefits in March 2002.  By letter dated September 2002, the Veteran was notified he had been awarded pension benefits, effective April 1, 2002.  In January 2003, the VA received notice that a VA/SSA computer match revealed the Veteran had been incarcerated in August 2001.  In a statement received in March 2003, the Veteran submitted a change of address.  By letter dated October 2003, the Regional Office (RO) informed the Veteran it had received notice that showed he had been incarcerated for more than 60 days following conviction of a felony or misdemeanor and that, therefore, it was proposed that his benefits be terminated effective October 2001, the 61st day of his imprisonment.  This letter was sent to his address of record, that is, the address the Veteran provided in March 2003.  In December 2003, VA advised the Veteran that it had proposed in error to terminate his pension benefits on October 29, 2001, and that his benefits had been terminated effective April 1, 2002.

The overpayment in this case was created due to the fact the Veteran was in receipt of his full pension benefits following his incarceration.  The Veteran appears to be challenging the validity of the debt.  In various statements, he refers to the fact he was not in prison for the entire period of the indebtedness.  See letters from Veteran received on July 29, 2009 and dated July 24, 2011.  In the analysis of a waiver of indebtedness such as that currently at issue, VA must examine, sequentially, two potential bases for relief:  Validity of the debt, and waiver of the debt.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Pursuant to these guidelines, the Board must defer a determination regarding waiver of recovery of the debt until the question of the validity has been resolved.  

Additionally, the Board notes that several pertinent documents have not been associated with the claims folder.  The decision of the Committee on Waivers and Compromises, the Veteran's notice of disagreement and the statement of the case are not of record.  

A supplemental statement of the case issued in January 2010 noted fault on the part of the Veteran in the creation of the overpayment, and that unjust enrichment had been shown.  Thus, the claim for waiver of recovery of the overpayment was denied.  An April 2010 letter from the RO advised the Veteran that the January 2010 supplemental statement of the case had been issued in error and was void.  It was indicated that an August 2009 waiver decision concluded that the Veteran had not filed a claim for waiver of recovery of the overpayment within 180 days of being notified of the debt.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the August 7, 2009 Committee on Waivers and Compromises decision, the notice of disagreement, the statement of the case and any other pertinent document not already of record with the claims folder.

2.  Prepare an audit of the Veteran's account.  This should include the amounts the Veteran was paid and the amounts due for the period of the debt, with acknowledgment of any periods in which the Veteran was NOT incarcerated.  

3.  Adjudicate the Veteran's claim that the overpayment was not properly created.  

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


